Title: From Thomas Jefferson to Pierre Charles L’Enfant, 27 February 1792
From: Jefferson, Thomas
To: L’Enfant, Pierre Charles


          
            Sir
            Philadelphia Feb. 27. 1792.
          
          From your letter received yesterday in answer to my last, and your declarations in conversation with Mr. Lear, it is understood that you absolutely decline acting under the authority of the present commissioners. If this understanding of your meaning be right, I am instructed by the President to inform you that notwithstanding the desire he has entertained to preserve your agency in the business, the condition upon which it is to be done is inadmissible, and your services must be at an end.—I have the honor to be Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
        